Case:20-12377-EEB Doc#:804 Filed:02/05/21                Entered:02/05/21 17:09:12 Page1 of 4




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO


                                                   §
    In re:                                         §     Bankruptcy Case No. 20-12377-EEB
                                                   §
    Sklar Exploration Company, LLC, et al.         §     Chapter 11
                                                   §
    Debtors.                                       §     Jointly Administered

    MCCOMBS ENERGY, LTD.’S SUPPLEMENTAL OBJECTION TO DEBTOR’S
  MOTION FOR CLARIFICATION OF ORDERS AND TO AUTHORIZE IMMEDIATE
           OFFSET OF JOINT INTEREST BILLING OBLIGATIONS

          Comes now, McCombs Energy, Ltd. (“McCombs”) and files this supplemental response

 and objection (the “Supplemental Objection”) to the above-captioned debtors’ Motion for

 Clarification of Orders and to Authorize Immediate Offset of Joint Interest Billing Obligations

 [Docket No. 551] (the “Motion”). In support of this Supplemental Objection, McCombs states the

 following:

          1.    Debtors Sklar Exploration Company, LLC (“SEC”) and Sklarco, LLC (“Sklarco”)

 (together, the “Debtors”) originally filed the Motion on September 4, 2020. McCombs timely filed

 an objection to the Motion (the “Objection”) and joined the objections filed by other working

 interest owners. See Docket No. 568. The Court held a hearing on the Motion on October 22,

 2020 and entered an order the same day holding the Motion in abeyance. See Docket No. 630.

          2.    Now the Debtors file an emergency motion (the “Emergency Motion”) requesting

 an expedited hearing on the Motion and asserting new allegations. See Docket No. 777. McCombs

 hereby renews its Objection, reasserts its joinder in the other objections to the Motion, and

 responds to the Debtors’ new allegations as set forth herein.

          3.    In the five months since the Motion was filed, the Debtors have incurred a

 shockingly large amount of professional fees and requested numerous postponements while


 718291.1
 80572.00125
Case:20-12377-EEB Doc#:804 Filed:02/05/21                Entered:02/05/21 17:09:12 Page2 of 4




 making no progress in this bankruptcy case except for proposing a bankruptcy plan that is

 unconfirmable on its face. To the extent that the Emergency Motion asserts the Debtors are

 bordering on administrative insolvency, such a predicament is plainly of the Debtors’ own making.

 The Debtors’ delays have exacerbated their professional fees, and any purported administrative

 insolvency cannot be primarily attributed to the unpaid JIBs of working interest owners.

          4.    As the Debtors prolong this bankruptcy case, the uncertainty for unsecured

 creditors grows. McCombs is owed at least $432,145.18 for prepetition working interest revenues

 that the Debtors failed to pay. While McCombs’ unpaid JIBs now exceed the prepetition claim

 owed to it, the actions of the Debtors and their professionals during this case provide no assurance

 (a) that a confirmable plan is forthcoming (or even possible), (b) that JIB payments will not be

 misused by the Debtors (as was the case with some prepetition JIB payments), or (c) that the

 Debtors will have the ability to make future revenue payments to working interest owners.

          5.    Indeed, after filing the Emergency Motion, instead of waiting for the Court to rule,

 the Debtors willfully violated the two Court orders for which they seek “clarification”: the Final

 Order Authorizing Use of Cash Collateral, Granting Adequate Protection, and Providing Related

 Relief [Docket No. 433] (“Final Cash Collateral Order”) and the Order Authorizing Payment of

 Working Interest Obligations and Limited Offset of Joint Interest Billing Obligations [Docket No.

 317] (“Oil and Gas Order”) (together, “Orders”). Specifically, the Orders (a) require the Debtors

 to pay working interest revenues to working interest owners, and (b) authorize the Debtors to offset

 unpaid joint interest billings against revenue owed to a working interest holder only when

 “expressly authorized to do so in writing by that working interest holder.” See Docket No. 317 at

 2; Docket No. 433 at 11.




 718291.1
 80572.00125
Case:20-12377-EEB Doc#:804 Filed:02/05/21                Entered:02/05/21 17:09:12 Page3 of 4




          6.     Even though McCombs has not authorized an offset, the Debtors intentionally

 withheld payment to McCombs in January in express violation of the Court’s rulings. Upon

 information and belief, the Debtors also withheld payment to a number of other working interest

 owners.

          7.     Just because the Debtors have buyer’s remorse with regard to the heavily negotiated

 Final Cash Collateral Order, the Debtors cannot now ask the Court to rewrite its prior order without

 pleading and proving each element of Bankruptcy Rule 9023 (incorporating Fed. R. Civ. P. 59) or

 Bankruptcy Rule 9024 (incorporating Fed. R. Civ. P. 60).

          8.     There are proper ways to alter or amend a court order. Asking for “clarification”

 without citing applicable authority or legal precedent is not one.

                                          CONCLUSION

          McCombs incorporates herein by reference all arguments contained in the Objection and

 joins in all objections filed to the Motion or Emergency Motion.

          WHEREFORE, McCombs hereby requests that the Court deny the Motion.

 DATED: February 5, 2020                       Respectfully submitted,

                                               /s/ Stephen K. Lecholop II
                                               Stephen K. Lecholop II
                                               State Bar No. 24070119
                                               slecholop@rpsalaw.com
                                               ROSENTHAL PAUERSTEIN
                                               SANDOLOSKI AGATHER LLP
                                               755 East Mulberry, Suite 200
                                               San Antonio, Texas 78212
                                               Telephone: (210) 225-5000
                                               Facsimile: (210) 354-4034

                                               ATTORNEY FOR MCCOMBS ENERGY, LTD.
                                               AND MCCOMBS EXPLORATION, LLC




 718291.1
 80572.00125
Case:20-12377-EEB Doc#:804 Filed:02/05/21              Entered:02/05/21 17:09:12 Page4 of 4




                                 CERTIFICATE OF SERVICE

          I hereby certify that on the 5th day of February 2020, a true and correct copy of the

 foregoing was served by electronic transmission upon all registered ECF users appearing in this

 case in compliance with the Federal Rules of Civil Procedure and the Court’s Local Bankruptcy

 Rules.


                                             /s/ Stephen K. Lecholop II
                                             Stephen K. Lecholop II




 718291.1
 80572.00125
